DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 10, 12-14, 16 and 19-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dudhwala et al. (U.S. Patent No. 6,516,955).
Dudhwala discloses a casing (Fig. 1), comprising: a frame, comprising two first frame components (a, Fig. 2 labeled below) and two second frame components (b) which are connected together and located at one side of the frame, each of the two first frame components having a first surface (c) and a second surface (d), each of the two second frame components having a third surface (e) and a fourth surface (f), the first surfaces .


    PNG
    media_image1.png
    737
    635
    media_image1.png
    Greyscale


Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudhwala in view of Chen (U.S. Application Publication No. 2006/0102517).
Dudhwala fails to teach a cover plate and a plurality of second connecting members, wherein the cover plate has a plurality of through holes, and the plurality of second connecting members are respectively disposed through the plurality of through holes of the cover plate and mounted on the plurality of first positioning portions and the plurality of third positioning portions.
Chen teaches that it is known in the art to manufacture a casing with a cover plate (70).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the casing of Dudhwala with cover plates, as taught by Chen, in order to cover the contents of the casing.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733